


110 HR 2533 IH: FERS Redeposit

U.S. House of Representatives
2007-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2533
		IN THE HOUSE OF REPRESENTATIVES
		
			May 24, 2007
			Mr. Moran of Virginia
			 (for himself, Mr. Wolf,
			 Mr. Wynn, Ms. Norton, and Mr.
			 Van Hollen) introduced the following bill; which was referred to
			 the Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend chapter 84 of title 5, United States Code, to
		  allow individuals who return to Government service after receiving a refund of
		  retirement contributions to recapture credit for the service covered by that
		  refund by repaying the amount that was so received, with
		  interest.
	
	
		1.Short titleThis Act may be cited as the
			 FERS Redeposit
			 Act.
		2.Deposit
			 authoritySection 8422 of
			 title 5, United States Code, is amended by adding at the end the
			 following:
			
				(i)(1)Each employee or Member
				who has received a refund of retirement deductions under this or any other
				retirement system established for employees of the Government covering service
				for which such employee or Member may be allowed credit under this chapter may
				deposit the amount received, with interest. Credit may not be allowed for the
				service covered by the refund until the deposit is made.
					(2)Interest under this subsection shall
				be computed in accordance with paragraphs (2) and (3) of section 8334(e) and
				regulations prescribed by the Office. The option under the third sentence of
				section 8334(e)(2) to make a deposit in one or more installments shall apply to
				deposits under this subsection.
					(3)For the purpose of survivor
				annuities, deposits authorized by this subsection may also be made by a
				survivor of an employee or
				Member.
					.
		3.Technical and
			 conforming amendments
			(a)Definitional
			 amendmentSection 8401(19)(C) of title 5, United States Code, is
			 amended by striking 8411(f); and inserting 8411(f) or
			 8422(i);.
			(b)Crediting of
			 DepositsSection 8422(c) of title 5, United States Code, is
			 amended by adding at the end the following: Deposits made by an
			 employee, Member, or survivor also shall be credited to the
			 Fund..
			(c)Section
			 heading(1)The
			 heading for section 8422 of title 5, United States Code, is amended to read as
			 follows:
					
						8422.Deductions
				from pay; contributions for military service;
				deposits
						.
				(2)The analysis for chapter 84 of title
			 5, United States Code, is amended by striking the item relating to section 8422
			 and inserting the following:
					
						
							8422. Deductions from pay; contributions
				for military service;
				deposits.
						
						.
				(d)Restoration of
			 annuity rightsThe last sentence of section 8424(a) of title 5,
			 United States Code, is amended by striking based. and inserting
			 based, until the employee or Member is reemployed in the service subject
			 to this chapter..
			
